UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
DAWN PERLMUTTER, et al.,            )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )                Civil Action No. 13-1872 (ABJ)
                                    )
TRINA AND JEFFREY VARONE, et al., )
                                    )
                  Defendants.       )
____________________________________)


                                 MEMORANDUM OPINION

       Plaintiffs have moved under Federal Rule of Civil Procedure 59(e) for reconsideration of

the Court’s order dismissing their complaint for improper venue. Pls.’ Mot. for Recons. [Dkt.

# 35] (“Pls.’ Mot.”). The Court previously held that because all of the key events and injuries

detailed in the complaint occurred in Maryland, venue was not proper in the District of

Columbia. Mem. Op. at 2 [Dkt. # 34]. In their motion for reconsideration, plaintiffs argue that:

(1) defendants’ failure to move to dismiss the case on personal jurisdiction grounds “is fatal”;

(2) the Court committed “clear error” when it found venue was improper in the District of

Columbia; and (3) alternatively, the Court erred by dismissing the case instead of transferring it

to the District of Maryland. Pls.’ Mot. ¶¶ 1–3; Mem. of P. & A. in Supp. of Pls.’ Mot. at 6–8

[Dkt. # 35] (“Pls.’ Mem.”). But because the Court’s determination was not based on personal

jurisdiction, and because plaintiffs otherwise seek merely to re-litigate issues that the Court has

already ruled upon, the Court will deny plaintiffs’ motion for reconsideration.
       “Motions under Fed. R. Civ. P. 59(e) are disfavored and relief from judgment is granted

only when the moving party establishes extraordinary circumstances.” Niedermeier v. Office of

Max S. Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001), citing Anyanwutaku v. Moore, 151 F.3d
1053, 1057–58 (D.C. Cir. 1998). Specifically, “‘[a] Rule 59(e) motion is discretionary and need

not be granted unless the district court finds that there is an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.’” Ciralsky v. CIA, 355 F.3d 661, 671 (D.C. Cir. 2004), quoting Firestone v. Firestone,

76 F.3d 1205, 1208 (D.C. Cir. 1996). “Rule 59(e) . . . ‘may not be used to relitigate old matters,

or to raise arguments or present evidence that could have been raised prior to the entry of

judgment.’” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008), quoting 11 Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2810.1 (2d ed. 1995).

       First, plaintiffs contend that “[i]t was a clear error of law” for the Court to grant

defendants’ motions to dismiss because “[d]efendants’ failure to move to dismiss for lack of

personal jurisdiction is fatal.” Pls.’ Mot. ¶ 1; Pls.’ Mem. at 6. But the Court did not dismiss the

complaint for lack of personal jurisdiction: the Court dismissed it for improper venue. Order

Granting Defs.’ Mots. to Dismiss at 1 [Dkt. # 33]; Mem. Op. at 11. So the question of whether

or not defendants should have raised a personal jurisdiction defense does not provide grounds for

reconsideration of the Court’s ruling.

       Second, plaintiffs argue that “[r]econsideration is necessary and appropriate here because

it was clear error to grant” defendants’ motions where defendants “conclusively claim[ed] ‘venue

is improper’ without any verified facts . . . [and] the court must accept the facts alleged in the

complaint as true.” Pls.’ Mot. ¶ 2; Pls.’ Mem. at 7. The Court, however, did accept all of

plaintiffs’ factual allegations as true for purposes of the motions to dismiss – just not plaintiffs’



                                                 2
legal conclusion that the District of Columbia bears a “substantial connection” to their case. See

Pls.’ Mot. ¶ 5; Pls.’ Mem. at 8. The vast majority of the allegations in the complaint concern

events that occurred in Maryland, and the few claims related to the District of Columbia are too

attenuated or “insubstantial” to create venue here. See Lamont v. Haig, 590 F.2d 1124, 1134

n.62 (D.C. Cir. 1978); 28 U.S.C. § 1391(b)(1)–(3) (2012). Under these circumstances, the Court

could not conclude that a “substantial part of the events or omissions giving rise to” plaintiffs’

claims occurred in the District of Columbia, and so venue was improper in this district. See 28

U.S.C. § 1391(b)(2).

           Third, plaintiffs challenge the Court’s decision to dismiss the case rather than transfer it

to the District of Maryland. Pls.’ Mot. ¶ 6; Pls.’ Mem. at 8. But “[t]he decision whether a

transfer or a dismissal is in the interest of justice . . . rests within the sound discretion of the

district court.”     Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir. 1983).

Moreover, while “[t]he court must afford some deference to the plaintiff’s choice of forum . . .

this deference is mitigated where the plaintiff’s choice of forum has ‘no meaningful ties to the

controversy and no particular interest in the parties or subject matter.’” Trout Unlimited v. U.S.

Dep’t of Agric., 944 F. Supp. 13, 17 (D.D.C. 1996) (internal citation omitted), quoting Chung v.

Chrysler Corp., 903 F. Supp. 160, 165 (D.D.C. 1995).            The Court found that the District of

Columbia’s interest in plaintiffs’ claims was minimal, as they arose out of the probate of an

estate in Maryland and Maryland judicial proceedings. The Court then exercised its discretion to

dismiss the complaint in full consideration of all of the relevant factors, including the interest of

justice.

           Finally, plaintiffs do not contend that any new facts, evidence, or changes in the law have

arisen since the Court dismissed their case. See Niedermeier, 153 F. Supp. 2d at 28. Rather,



                                                    3